FILED
                            NOT FOR PUBLICATION                                         JUL 07 2010

                                                                                  MOLLY C. DWYER, CL
                    UNITED STATES COURT OF APPEALS                                  U .S. C O U R T OF APPE A




                            FOR THE NINTH CIRCUIT



RUDOLF POJOH,                                    No. 05-75148

              Petitioner,                        Agency Nos. A095-629-925

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted on June 11, 2010 **
                               Pasadena, California


Before: TROTT and W. FLETCHER, Circuit Judges, and MAHAN, District
Judge.***




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
                                          1
      Petitioner, Rudolph Pojoh, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) affirmance of the

immigration judge’s (“IJ”) denial of his applications for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252(a).

      Petitioner’s application for asylum is time-barred. Petitioner did not

demonstrate extraordinary circumstances to excuse his untimeliness. Therefore,

this court affirms the BIA’s decision denying his application for asylum.

      We have recently held that the BIA should review withholding of removal

cases under the same disfavored group analysis applied in reviewing asylum

applications. See Tampubolon v. Holder, 598 F.3d 521, 527 (9th Cir. 2010)

(holding that the court must remand to the BIA “for it to determine whether the

combination of disfavored group evidence and evidence of individualized risk is

sufficient to establish a clear probability that petitioners will be persecuted if

removed to Indonesia”). Accordingly, we grant the petition for review and remand

to the BIA to evaluate petitioner’s withholding of removal claim.

      PETITION FOR REVIEW GRANTED AND REMANDED FOR

RECONSIDERATION OF WITHHOLDING OF REMOVAL DECISION.




                                            2